 153324 NLRB No. 21SANITARY FILL CO.1The General Counsel has excepted to some of the judge™s credi-bility findings. The Board™s established policy is not to overrule an
administrative law judge™s credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.We agree with the judge, for the reasons set out by her, that theRespondent never promised to promote rolloff driver Humberto Gar-
cia to a long-haul driving position. As the judge found, the Respond-
ent required long-haul drivers to have 2 years of experience before
being hired, a requirement that the Respondent never waived and a
requirement that Garcia did not meet. In excepting to the judge™s
finding that no promotion promise was made, the General Counsel
relies, inter alia, on testimony by Ann Brady that, in response to an
accusation by Garcia that Kenneth Stewart, the head of the Respond-
ent™s transportation department, was reneging on his promise to pro-
mote Garcia, Stewart had responded, ‚‚I know. But we gave it a
shot, it™s not going to work.™™ In finding this exception without
merit, we note that Brady, a long-haul driver who was present during
the conversation between Garcia and Stewart in which these com-
ments were made, also testified that immediately before Stewart™s re-
sponse set out above, there had been a discussion of the training pro-
gram and safety issues and that Garcia had then stated, ‚‚You prom-
ised me this and now you change your mind.™™ Viewed in this light,
we find Stewart™s response ambiguous as it could refer to Garcia™s
informal training program rather than, as the General Counsel as-
serts, to an alleged promise to hire Garcia. Accordingly, we find that
Brady™s testimony regarding Stewart™s response does not support a
finding that the Respondent promised to promote Garcia to a long-
haul driving position.Sanitary Fill Company and Humberto Garcia. Case20ŒCAŒ27139July 31, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn January 3, 1997, Administrative Law JudgeEarldean V.S. Robbins issued the attached decision.
The General Counsel filed exceptions and a supporting
brief and the Respondent filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Jill M. Hawken, Esq., for the General Counsel.Richard J. Curiale, Esq. (McKenna & Cuneo), of San Fran-cisco, California, for the Respondent.DECISIONSTATEMENTOFTHE
CASEEARLDEANV.S. ROBBINS, Administrative Law Judge. Thiscase was heard before me in San Francisco, California, on
October 31, 1996. The charge was filed by Humberto Garcia,
an individual (Garcia), on February 19, 1996, and served on
Sanitary Fill Company (the Respondent) on March 1, 1996.
The complaint, which issued on June 28, 1996, alleges viola-
tions of Section 8(a)(1) and (3) of the National Labor Rela-
tions Act (the Act). The principal issues are whether the Re-
spondent unlawfully refused to continue training Garcia in
the skills necessary to obtain a class A commercial driver™s
license and to promote him to a position driving class A ve-
hicles in its long-haul division.On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the
posthearing briefs filed by the parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material the Respondent, a corporation withan office and place of business in San Francisco, California,
has been engaged in the recycling and transportation of gar-
bage. During the 12-month period ending May 29, 1996, the
Respondent, in the course and conduct of its business oper-
ations, derived gross revenues in excess of $500,000 and pur-
chased and received at its San Francisco, California facility,
goods and materials valued in excess of $50,000 directly
from points outside the State of California.The complaint alleges, the Respondent admits, and I findthat the Respondent is, and has been at all times material,
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The complaint alleges, the parties stipulate, and I find thatat all times material Sanitary Truck Drivers and Helpers
Union, Local 350, International Brotherhood of Teamsters
(the Union) has been a labor organization within the meaning
of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsThe Respondent employs two types of drivers in its recy-cling and transportation of garbage, both of which are rep-
resented by the Union in separate units. Long-haul drivers
operate semitractor-trailer trucks (class A vehicles) in the
transport of nonrecyclable garbage approximately 55 miles to
the Altamont landfill. Rolloff drivers transport garbage prin-
cipally from point to point within the Respondent™s facility,
using rolloff trucks (class B vehicles). The State Department
of Motor Vehicles (DMV) requires long-haul drivers to have
a class A commercial license. Rolloff drivers are only re-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00153Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Unless otherwise indicated, all dates from April through Decem-ber are in 1995, and from January through March are in 1996.2The Respondent has no formal training program. However, itdoes update its drivers through an informal ‚‚ride-along™™ retraining
program. It has also used this ‚‚ride-along™™ program to train its me-
chanics for insurance purposes. Similarly, the Respondent has no
formal program for training current employees to become class A
drivers. However, at the time involved, through the informal ‚‚ride-
along™™ training program, it did assist certain employees in preparing
for the class A license exam.3Apparently Borg was the one who actually scored a driver™s per-formance. Although not absolutely clear from the record, it appears
that he did testing of long-haul applicants.quired to have a class B license. Kenneth Stewart, the Re-spondent™s transportation manager, is head of the long-haul
department. Rolloff drivers are supervised by Gary
Ashbrook. Stewart and Ashbrook report to John Legnitto, the
Respondent™s assistant general manager. Legnitto reports to
Ron Proto, the Respondent™s general manager.Garcia has been employed by the Respondent as a rolloffdriver for approximately 6 years. It is undisputed that Garcia
indicated to Stewart his interest in becoming a long-haul
driver and inquired as to what he needed to do to obtain a
class A license. However, the specific timing of these re-
quests is in dispute. According to Stewart, in April or May
1995,1Garcia requested assistance in his preparation for theclass A license exam; but did not indicate his desire to be-
come a long-haul driver with the Respondent until October
or November. According to Garcia, both requests were made
in October. It is also undisputed that Stewart gave Garcia
copies of questions and answers from past class A driver™s
exams, and gave him permission to ride with, and to practicedriving the Respondent™s class A vehicles when accompanied
by, a long-haul driver.According to Garcia, in late October, he told Ashbrook hewas applying for a long-haul position and asked Ashbrook to
assist him. Ashbrook said he would speak to Stewart. The
following day Garcia gave his completed application to
Stewart. At which time Stewart said, ‚‚That™s good, I™m glad
you want to move up.™™ Stewart further said John Legnitto
had given him approval to hire more drivers soon. There-
after, Garcia, on his own time and with Stewart™s permission,
rode with certain of the Respondent™s long-haul drivers to
become familiar with, and learn to drive class A vehicles.According to Garcia, he had several conversations in No-vember with Stewart and other members of management re-
garding the possibility of his hire as a long-haul driver. The
first such conversation was before Thanksgiving. At that
time, Stewart said the Respondent would help Garcia get his
class A license and would provide him a truck and driver to
use for his class A exam.2Stewart further said Garcia wouldhave to practice and as soon as he was ready, the Respond-
ent would hire him as a long-haul driver. Stewart said he had
approval to hire four drivers, that he was going to hire three
from the outside and Garcia would be the fourth. Garcia also
testified that a few days prior to November 27, he went to
Legnitto™s office, introduced himself to Legnitto and said, ‚‚I
came to see you because I want you to help me to get a job
in the long-haul division.™™ Legnitto replied, ‚‚Oh, I™m glad
you came to see me. I like you guys to move up. Let me
talk to Kenny Stewart.™™For some reason unexplained by him, on November 27,Garcia made a series of contacts with management and union
personnel regarding his becoming a long-haul driver. At
about 3 a.m., according to Garcia, he asked Stewart, ‚‚Tellme the truth, when are you going to hire me?™™ To whichStewart replied, ‚‚You are going to be hired after three other
guys.™™ At about 7 a.m., Garcia asked Stewart if it was okay
to go with driver Jim Borg so he could get records of his
training.3Stewart said, ‚‚No!™™ in a raised voice.At about 7:30 or 8 a.m., according to Garcia, he toldAshbrook that Stewart had promised to give him a job in the
long-haul department. Ashbrook asked when. Garcia said he
did not know. Ashbrook suggested that they find out and
they went into Stewart™s office. Garcia began the conversa-
tion by saying, ‚‚As you told me, Kenny, I was telling Gary
that you™re going to hire me and he wants to know when.™™
Ashbrook made some inquiry as to when it would be. Stew-
art said, ‚‚I™m not going to touch Humberto until I finish
with Darrell.™™ Garcia testified that, by this, he understood
Stewart to mean that he would be next after Darrell Jones,
a shop employee who was also being trained in preparation
for taking the class A license exam, finished his training and
got his class A license. At some point thereafter during the
conversation, in response to Ashbrook™s question regarding
when Garcia would be hired into the long-haul department,
Stewart said it would be around March 1996.About an hour later, according to Garcia, he went toLegnitto™s office and told Legnitto, ‚‚John, I just want to let
you know that Kenny told me that he was going to hire me
after three guys.™™ To which Legnitto replied, ‚‚Oh, that™s
good. Whenever you™re ready he can put you to work.™™ At
about 10 a.m., according to Garcia, Stewart apologized re-
garding their earlier conversation and asked ‚‚what were you
telling me about Jim Borg?™™ Garcia asked, ‚‚[I]s it okay if
I go with him so I can have records of my training?™™ Stew-
art said, ‚‚Oh, let me think. Yeah, yeah, you can come. But
come and see me in the morning.™™Stewart admits he told Garcia that the Respondent wouldhelp him get his class A license and that he could use the
Respondent™s truck and driver to take the exam. However, he
denies ever telling Garcia he would be hired as a long-haul
driver in March, after three other guys, or any other specific
time. Nor did he tell Garcia that he could apply for a long-
haul position as soon as he obtained a class A license or be-
came familiar with long-haul equipment. According to him,
when Garcia asked if he could become a long-haul driver
when he got his class A license, he told Garcia no, because
he did not have any experience and spoke to him about the
experience he needed. At some point in late October or early
November he specifically told Garcia that he needed to have
at least 2 years™ experience before he could qualify as a
long-haul driver and suggested that he could obtain this ex-
perience by taking a part-time job elsewhere.Legnitto admits that he had two conversations with Garciaregarding Garcia™s desire to become a long-haul driver. Ac-
cording to him, the first such conversation was around the
end of October or the beginning of November. Garcia ex-
pressed his desire to become a long-haul driver and asked
whether Legnitto would consider him becoming one.
Legnitto told Garcia he would be in favor of that but that
Garcia needed to work with Stewart. Shortly thereafter, in a
conversation with Stewart and Legnitto initiated by Garcia,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00154Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
 155SANITARY FILL CO.4According to Legnitto, Stewart has a lot of contacts within thetrucking industry.5Such a notice was never posted. However, according to Garcia,it was Lopez™ account of this conversation which motivated Garcia
to request such training.Garcia again expressed his desire to become a long-hauldriver. Stewart told him the requirements to become a long-
haul driverŠa class A license, a clean driving record, and
2 or 3 years™ experience. Garcia questioned the necessity for
him, as a current employee of the Respondent, to meet the
experience requirement. Legnitto told him the experience was
one of the Respondent™s requirements and suggested that
Garcia work with Stewart to try to meet that requirement
through part-time employment.4Both Stewart and Legnittodeny ever agreeing to waive the 2 years™ experience require-
ment. Ashbrook did not testify.On the evening of November 27, Garcia telephoned BobMorales, secretary-treasurer of the Union. According to Gar-
cia, he told Morales that Stewart promised to provide him
help to get his class A license and time to get experience;
and that Stewart had further promised to hire him as a long-
haul driver after hiring three other drivers. Morales asked if
those three were current employees. Garcia said, ‚‚No.™™ Mo-
rales said that was unfair, that he would write a letter to
Legnitto to let him know not to play with Garcia, because
in the past something similar had happened.On November 22, 28, and 29, with Stewart™s permission,Garcia rode with Borg. In connection with these trips, Borg
prepared pretrip inspection score sheets, driver trainee status
reports, and a driver™s training manual for Garcia. The scores
on these forms all indicated performance evaluations of satis-
factory or above.On November 27 at 6:28 p.m. Morales sent a letter toLegnitto via FAX, the body of which reads:This is to advise you that we are pleased to hear thatyour company will be given [sic] member HUMBER-
TO GARCIA (Sanitary Fill Co.) the opportunity to train
and become a long-haul driver.I sincerely hope that you will convey this matter toyour Operations Manager Mr. Gary Ashbrook and in
order to expedite this training and help the above mem-
ber become a good and productive driver for the above
division.It is important to expedite this transaction to give theabove member a true opportunity and before that divi-
sion hires drivers from outside who will by-pass his se-
niority in the division. It is my understanding that there
are plans to hire additional drivers at this particular
time. I only hope that it is a fact, that Humberto Garcia
will be in his slot before any new employees are hired.I think is very important to let the supervisors at thelong-haul division know about this issue to avoid un-
fairness.I am very encouraged by the fact that your companywants to train and hire from the pool of workers who
are already working for your corporation. It makes a lot
of sense.I will appreciate it if you will write the above em-ployee about your intentions. We had a prior problem
with another employee who was promised a similar sit-
uation and the company denied him that right for a long
time (three years) before they met their commitment.Please advise as soon as you have an opportunity.It is undisputed that following receipt of this letter,Legnitto instructed Stewart to cease all training of employees
to prepare for the class A license exam. According to Stew-
art, Legnitto said the training should be discontinued because
he was concerned that it would set a precedent with the
Union which would cause future problems. Legnitto testified
that he received the impression from Morales™ November 27
letter that Morales was saying he needed to hire Garcia and
others from within, which would waive the 2-year experience
requirement and restrict hiring from outside. According to
him, this was never what was intended by the informal train-
ing program. It is also undisputed that the cessation of the
informal training affected other employees as well as Garcia.On November 29, after his practice session with Borg,Garcia went to Stewart™s office to obtain permission to ride
with Borg the following day. According to Garcia, Stewart
began the conversation by saying, ‚‚[D]id you call the
Union?™™ When Garcia answered in the affirmative, Stewart
said, ‚‚Bob Morales sent a letter, a dirty letter, and John
Legnitto is pissed off.™™ Stewart then said, ‚‚John Legnitto
told me to stop everything. You can no longer go with Jim
Borg.™™About a half hour later, Garcia spoke to John Legnitto.According to Garcia, he told Legnitto that Stewart had told
him Legnitto was pissed off. Legnitto said, ‚‚Yes, I am.™™
Garcia said, ‚‚Oh, I™m sorry, I didn™t know this was going
to happen.™™ Legnitto replied, ‚‚Look Humberto, I was doing
you a favor. But since Bob Morales put it in writing we have
to go by the rules.™™ Legnitto further said, ‚‚Look Humberto,
Bob Morales is telling me in this letterŠit™s like if I give
you a candy, Bob Morales is telling me you have to give a
candy to all my members of this company. I don™t have
nothing against you, you show that you have talent to do the
job. And if it was up to me, I will give you the job. But,
I™m sorry, you are in the middle of this. But wait and see
what happens.™™In corroboration of Garcia™s account, testimony was ad-duced from other employees as to similar statements made
to them. Thus, Ricardo Lopez, an employee who was also
receiving informal training on the Respondent™s class A vehi-
cles, testified that he had several conversations with Legnitto,
Ashbrook, and Stewart in the fall of 1995. During one such
conversation, Ashbrook told Lopez he had gotten the okay
from Legnitto for Lopez to train for a class A license, and
that a notice was going to be posted that anyone with a class
B license could receive such training.5A couple of days later, according to Lopez, he told Stew-art that he had gotten the okay from Legnitto to get his class
A license. Stewart said first he had to finish Darrell Jones™
training. Stewart further said they were going to hire three
new guys and that he would have more time with Lopez
after he hired the three guys. Lopez indicated his dismay that
the Respondent was hiring three new drivers and said he
wanted to speak to Legnitto. Immediately thereafter, he did
speak, to Legnitto, Ashbrook, and Stewart. Much of Lopez™
account of this conversation must be disregarded because it
is disjointed and impossible to know to whom certain state-
ments should be ascribed. However, he testified with someVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00155Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
degree of clarity that he expressed his opinion that it was notright for the Respondent to hire three new drivers. Legnitto
said they would need three drivers soon and reminded Lopez
that the three drivers would have licenses and Lopez would
not. Lopez said he was taking a big chance on switching de-
partments, that he would be way down the list, fifth, since
three new drivers were being hired and there was Garcia.
Legnitto said there would be plenty of work for Lopez and
GarciaŠthat a lot of guys would be retiring. He also men-
tioned something about needing them in March, but thatLopez would have to obtain his class A license first. Again,
Lopez said he thought it was wrong for the Respondent to
hire three new drivers and that he was no longer interested
in the position.Lopez also testified that, in mid-November, he had a con-versation with Legnitto. According to his undenied testi-
mony, he told Legnitto he heard that there was a letter writ-
ten from the Union that mentioned his name. After checking
the letter, Legnitto said only Garcia was mentioned. Legnitto
then said, ‚‚I™m a businessman, I run the company. And the
union, Morales, he works for you, he don™t work for me, I
run the company. And he™s not going to tell me how to run
my company. I have nothing against Humberto, but here I
am, doing him a favor, letting him borrow the company™s
equipment, and here he goes to the union. I felt like he
stabbed me in the back.™™ On direct examination, Lopez also
testified that no one from management ever told him one
must have 2 years™ experience to be hired as a long-haul
driver. However, on cross-examination, he admitted that to-
ward the end of this conversation, Legnitto said, ‚‚I have
nothing against Humberto but the union is not going to tell
me how to run my company. If he™s going to work for this
company he needs to have two years™ experience.™™Ann Brady, a long-haul driver for the Respondent sinceJanuary 1991, testified that she had two conversations with
Stewart in November regarding Garcia. During the first con-
versation, in response to a comment by Brady regarding Gar-
cia™s training, Stewart said the Respondent was ‚‚going to
give it a shot,™™ that the Company wanted to hire from the
inside. Toward the end of November, Brady entered Stew-
art™s office as he and Garcia were engaged in a conversation.
According to her, Stewart said he wanted her to witness the
conversation, to explain to Garcia what it was like to be a
long-haul driver. When she asked what the conversation was
about, Garcia said Stewart was reneging on his promise to
give Garcia a job. There was some discussion about the
training program and safety issues. Garcia said, ‚‚You prom-
ised me this and now you change your mind.™™ Stewart said,
‚‚I know. But we gave it a shot, it™s not going to work.™™
As they continued to talk about safety issues, Stewart said,
‚‚I can™t hire you in good conscience knowing that you
might be out on the road.™™ Garcia asked, ‚‚Why didn™t you
tell me this a month ago when I started my training?™™ Stew-
art replied, ‚‚Well, I didn™t know at the time, you know,
what the outcome would be. But, in good conscience, I can™t
do it now. If you want, you can go out and get your Class
A license.™™ At some point, Stewart said they could talk after
Garcia had acquired 2 years™ experience or approximately
2000 hours behind the wheel of the truck.Stewart responded to Morales™ letter by a letter dated No-vember 30, the body of which reads:This letter is to advise you that I have had seriousdiscussions with John Legnitto over your letter concern-
ing Humberto Garcia.John is upset with the fact that you are trying to dic-tate what you want us to do. Sanitary Fill Company
does not have a training program, and where does it say
in the union contract that Humberto Garcia can transfer
to Long Haul?I was trying to help Humberto get better acquaintedwith the equipment so it would be easier to get his
Class A license.Sanitary Fill Company always hires drivers with thefollowing:A. California Class A Drivers LicenseB. Current DOT Medical Certification
C. Minimum 2 Years Semi Tractor Trailer Experi-enceD. Clean DMV PrintoutThe employees in Sanitary Fill Company Long HaulDivision are professional drivers and do a very good
job.My advise [sic] to Humberto Garcia is to get all ofthe road time and experience he can and maybe some
day Local 350 and Sanitary Fill Company can come up
with an agreement to promote from within.I would like to thank you for your concern in thismatter.Morales responded by letter addressed to Legnitto anddated December 5, the body of which reads:This letter is to advise you that I am appalled afterreading the letter sent to me by Ken Stewart in re-
sponse to the letter which I sent you directly.If I had known that Ken Stewart is in charge of an-swering your letters, I would have written him directly.The only purpose of my letter concerning memberHumberto Garcia was to establish as to what the under-
standing was when you talked to him about the semi-
driver position. Nothing more!It is too bad that your lack of labor relations doesno allow you to see that all I was trying to do was to
avoid a future problem concerning misunderstandings.In no way, shape or form was I trying to dictatewhat you and your Company should do. for your infor-
mation, after a telephone conversation with Ken Stewart
concerning the same issue, he had a different under-
standing than what the member had after talking to you
directly.Hopefully, you will not deter from helping memberHumberto Garcia in realizing his dream of becoming a
long-haul driver. To do otherwise will be most unfair.Legnitto denies that he was upset because Garcia went tothe Union. However, according to him, he was upset at Mo-
rales™ attempt to try to create a precedent which would re-
strict the Respondent from utilizing the requirements for the
position to protect itself from possible liability. Stewart also
denies being angry with Garcia because he went to the Union
or that Legnitto ever gave him any indication that this playedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00156Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
 157SANITARY FILL CO.6Respondent™s drivers drive the maximum number of miles per-mitted in a 10-hour day, pulling the maximum allowable weight.7I am not persuaded by evidence adduced by the General Coun-sel™s to show that Rafael Medrano failed to meet these requirements.
Stewart does admit that on February 6, 1995, as the result of a set-
tlement agreement with the Union, Medrano was transferred from
material handler to long-haul driver. Medrano obtained his class A
license in 1990, and apparently has no experience as a class A driver
in the United States. However, his application indicates 10 years™ ex-
perience in Mexico driving class A type vehicles.8According to Garcia, these requirements were set forth on theRespondent™s letterhead, whereas, the requirements shown to him
earlier by Stewart were on plain paper.any role in the decision to cease training Garcia and otheremployees in preparation for the class A exam.According to Stewart, he was involved in the formulationof the policy setting forth the requirements which must be
met by long-haul driver applicants. The policy was imple-
mented sometime in late 1991. The rationale for the policy
were insurance concerns and the fact that management had
begun to look at safety a lot differently. Accordingly, they
looked at what other companies were doing, taking into con-
sideration the miles traveled and the weight transported.6This survey disclosed that large companies were requiring 2
to 3 years™ minimum experience, clean DMV driver™s record,
class A drivers license, and a good medical card. These re-
quirements became the basis of the new hiring policy imple-
mented by the Respondent. He also testified that in 1991, the
Respondent advertised in a newspaper for applicants for
long-haul driver positions. The minimum requirements listed
in this ad included 2 to 3 years™ experience. the Respondent
has not advertised for long-haul driver applicants since then.
He further testified that the 2-year experience requirement
has never been waived and that he never agreed to waive the
requirement for Garcia. There is no evidence to refute this
claim that these requirements have never been waived.7In early January 1996, at Garcia™s request, he met withStewart and Legnitto. During the course of this conversation,
according to Garcia, Stewart told him the rules had changed
and 2 years™ experience was now required. Garcia asked,
‚‚How can I give you two years of experience if I™m already
working here; it™s very hard for me to get two years of expe-
rience.™™ Legnitto responded, ‚‚Well, Humberto, there is
nothing we can do. If you bring the two years experience
you have the job.™™ At some point, Garcia asked if he could
see the policy. Stewart said he would show it to Garcia later.During another conversation, the timing of which is un-clear, Stewart did show Garcia a list of the same four re-
quirements contained in Stewart™s November 30 letter to Mo-
rales. However, according to Garcia, Stewart refused to give
him a copy, stating that it was not ready, the logo had to
be placed on it. Stewart denies telling Garcia that he wanted
to put the requirements on letterhead before giving it to Gar-
cia. Sometime in January 1996, after the January conversa-
tion with Stewart and Legnitto, Stewart™s secretary instructed
Garcia to go to the Human Resources office. Garcia did so,
at which time he was given a copy of the long-haul driver
requirements8and a list of critical demands for the positionof long-haul driver.Following the November conversation between Garcia andStewart, the Respondent did hire four long-haul driversŠone
on December 18, two on January 15, and one on January 17.Garcia received his class A license in February after he hadexpended $500 to rent trucks to use during his DMV exam.
Garcia immediately informed Stewart, who congratulated him
and told him he should find part-time work to gain experi-
ence.ConclusionsThe General Counsel contends that the Respondent termi-nated Garcia™s training and refused to promote him to a
promised position as long-haul driver because he discussed
such training and promise of promotion with a union rep-
resentative. the Respondent admits the termination of training
and the refusal to promote, but denies any unlawful motiva-
tion. Rather, the Respondent claims that the training of Gar-
cia and others ceased, not because Garcia spoke to Union
Representative Morales, but because Legnitto reasonably per-
ceived Morales™ letter as an attempt to use the fact of such
training to set a precedent requiring the Respondent to main-
tain a training program for any other employee who wished
to become a long-haul driver. As to the refusal to promote
Garcia to a long-haul driver position, the Respondent denies
that it made any specific promise to do so, and contends that
it refused to promote Garcia to such position, not because of
his union activity, but because he failed to meet the job re-
quirements.Where, as here, an allegation of unlawful discriminationturns on employer motivation, the Board employs the follow-
ing causation test. First, the General Counsel must make a
prima facie showing sufficient to support the inference that
protected conduct was a motivating factor in the employer™s
decision. The essential elements of such a showing are union
activity, employer knowledge of such activity, timing, and
animus. Once this is established, the burden shifts to the em-
ployer to demonstrate that the same action would have taken
place even in the absence of the protected conduct. WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), approved in NLRBv. Transportation Management Corp., 462 U.S. 393 (1983).As set forth above, the existence of union activity andknowledge is undisputed, and timing is undisputed as to the
termination of training. Thus, Garcia did inform Morales that
he had begun training and that the Respondent had promised
to promote him to a position as long-haul driver. Within 1
day thereafter, the Respondent had knowledge of this union
activity from Morales™ November 27 letter, and Garcia™s
training was terminated within 1 day after receipt of the let-
ter. To establish its prima facie case, the General Counsel re-
lies principally on the testimony of Garcia, Lopez, and Brady
as to alleged statements made by Stewart and Legnitto. Stew-
art and Legnitto deny the fact and/or the timing or context
of many of these statements.1. The termination of Garcia™s trainingThe General Counsel seeks to establish animus throughstatements made to Garcia and Lopez shortly after the Re-
spondent received Morales™ November 27 letter. Thus, the
General Counsel argues, on November 29, Stewart told Gar-
cia that Morales had sent a ‚‚dirty™™ letter, that Legnitto was
‚‚pissed off™™ and had told Stewart to ‚‚stop everything.™™ A
few minutes later, Legnitto admitted to Garcia that he was,
in fact, ‚‚pissed off,™™ that Morales had put it in writing soVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00157Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the Respondent had to go by the rules. Legnitto further saidhe had nothing against Garcia, but Morales was saying that
if the Respondent gave a ‚‚candy™™ to Garcia, it would have
to give a ‚‚candy™™ to everyone. Similarly, Legnitto told
Lopez that Morales was not going to tell him how to run his
company, that he had nothing against Garcia, but he felt that
Garcia had ‚‚stabbed him in the back.™™Since Stewart and Legnitto do not deny making thesestatements which indicate some degree of hostility, I con-
clude that the General Counsel has made a showing suffi-
cient to support an inference that protected conduct was a
motivating factor in the Respondent™s decision. However, I
credit Legnitto™s testimony that the training was terminated
because Morales™ letter led him to believe that Morales in-
tended to claim this training as a precedent requiring the Re-
spondent to maintain such a training program in the future.
In so doing, I have thoroughly considered, and reject, the
General Counsel™s contention that termination of the training
was an overreaction which belies the Respondent™s alleged
concern and that the Respondent could have clarified the
matter simply by sending the Union a letter of clarification.
In this regard, I conclude that the Respondent™s reaction was
not so unreasonable as to support an inference that it was
pretextual. This is particularly true in view of the undenied
testimony that most of the grievances filed by Morales are
based on past practice.I also note that the training of other employees similarlysituated was also terminated and that Legnitto™s testimony is
corroborated by Stewart and is buttressed by Garcia™s testi-
mony that Legnitto told him Morales was saying that if the
Respondent gave a ‚‚candy™™ to Garcia, it would have to give
a ‚‚candy™™ to everyone. Garcia also testified that, by the
‚‚candy™™ comment, he understood Legnitto to mean that ifhe helped Garcia, Legnitto would have to help anyone who
came after Garcia. Garcia further testified that he believed
this to be the reason Legnitto ordered his training terminated.I, therefore, conclude that the termination of Garcia™straining was not in retaliation for Garcia going to the Union
but, rather, was motivated by Legnitto™s perception of Mo-
rales™ intent as expressed in the November 27 letter. I further
conclude that the Respondent would have ceased Garcia™s
training even if Garcia had not been the source of the
Union™s information. Accordingly, I find that the Respondent
did not violate Section 8(a)(3) and (1) of the Act by termi-
nating Garcia™s training.2. The refusal to promote Garcia to a long-hauldriverposition
As to the refusal to promote Garcia to a long-haul driverposition, the critical question is whether the Respondent
made a definite commitment to hire Garcia. Pertinent to this
is whether the Respondent ever told Garcia, prior to receiv-
ing the November 27 Morales letter, that he needed 2 years™
experience in order to be promoted to a long-haul driver po-
sition. Thus, credibility resolutions are critical. To establish
his prima facie case the General Counsel relies primarily on
the testimony of Garcia that, (1) Stewart said the Respondent
would hire him as a long-haul driver as soon as he was
ready, that he had approval to hire four drivers, and would
hire three from the outside with Garcia as the fourth; (2)
Stewart said Garcia would be hired ‚‚after three other guys™™
and also said he would be hired ‚‚around March;™™ (3)Legnitto said whenever Garcia was ready, Stewart could puthim to work; and (4) that, prior to the November 27 letter
neither Stewart nor Legnitto ever told him that the long-hauldriver position required 2 years™ experience.The General Counsel further argues that Garcia™s testi-mony is corroborated by Lopez™ testimony that (1) Legnitto
said there would be plenty of work for Lopez and Garcia and
then said something about needing them in March; and (2)
no one in management ever told him long-haul drivers were
required to have 2 years™ experience. Similarly corroborative
of Garcia, the General Counsel contends, is Brady™s testi-
mony that (1) Stewart told her the Respondent wanted to hire
from within; (2) she got the impression from Stewart that
whether Garcia was promoted to long-haul driver would de-
pend on how well he did in his driving; (3) in response to
Garcia™s accusation that Stewart was reneging on his promise
to promote Garcia, Stewart said, ‚‚We gave it a shot, it™s not
going to work;™™ and (4) in response to Garcia™s inquiry as
to why Stewart had not mentioned safety concerns earlier,
Stewart said he didn™t know at the time what the outcome
would be, but in good conscience he could not do it now,
and also said that Garcia needed 2 years™ experience. Finally,
The General Counsel argues that the 2-year requirement ei-
ther does not exist or is waived whenever the Respondent
wishes. In support thereof, the General Counsel argues that
neither Medrano nor Brady met this requirement at the time
of their hire.I credit Stewart™s testimony that a policy requiring long-haul driver applicants to have 2 years™ experience was insti-
tuted by the Respondent in late 1991 and has been followed
since then. Stewart impressed me as an honest, reliable wit-
ness who was endeavoring to tell the truth. Further, there is
no persuasive evidence that this policy has not been fol-
lowed. In this regard, contrary to the General Counsel, I find
no particular significance in the fact that human resources
listed the requirements on letterhead whereas the list in
Stewart™s office was on plain paper. These four requirements,
only 22 words, are so simple and so basic that I would not
find it particularly significant even if they had never been re-
duced to writing. As to the hire of Brady and Medrano,
Brady was hired before the policy was implemented.
Medrano™s transfer to a long-haul driver position resulted
from a settlement agreement with the Union; and he had 10
years™ experience in Mexico driving class A type vehicles.In view of this requirement, which has been maintainedfor 5 years, and the significant underlying public safety and
liability concerns, I find it incredible that Stewart would have
promised to promote Garcia prior to his acquiring the req-
uisite experience or that the Respondent would have per-
mitted it. I also find suspect Garcia™s account of the state-
ments made to him. Thus, he does not claim simply that
Stewart promised to promote him to long-haul driver as soon
as he obtained his class A license. Rather, he claims that
Stewart made an unqualified promise to hire him at a spe-
cific timeŠin March, or after three drivers from outside
were hired. Neither Stewart nor Garcia could have been sure
even that Garcia would have obtained his class A license, a
legal requirement, by March or by the time that the Respond-
ent needed to hire a fourth driver. Indeed, Garcia had not ob-
tained his license at the time a fourth driver was hired.Further, the testimony of Lopez and Brady does not fullycorroborate Garcia in this regard. Brady does not contendVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00158Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
 159SANITARY FILL CO.that she was actually told that Garcia would be hired. Rather,she testified only that it was her impression that Garcia™s
promotion would depend on how well he did in his driving.
Lopez™ testimony regarding hiring three drivers from outside
was simply that Stewart told him that after these three driv-
ers were hired, Stewart would have more time with Lopez.
Also, Lopez did not impress me as a reliable witness. Fur-
ther, as noted above, his account of conversations was some-
times incoherent. His testimony was also sometimes incon-
sistent. Thus, on direct examination, he testified that no one
from management ever told him one must have 2 years™ ex-
perience to be hired as a long-haul driver. However, on
cross-examination, he admitted that Legnitto told him in No-
vember that if Garcia was going to work for the Respondent
he needed to have 2 years™ experience.Accordingly, I do not credit Garcia that either Stewart orLegnitto promised to promote him to a long-haul driver posi-tion in March or after three other drivers were hired. Rather,
I credit Stewart and Legnitto that no such promise was made,
that Garcia was not promoted to a long-haul driver position
because he did not have the requisite experience, and that he
was notified of this requirement prior to the receipt of the
November 27 letter. I therefore conclude that the GeneralCounsel has failed to establish a prima facie case that theRespondent refused to promote Garcia to a long-haul driver
position because of his union activities. However, even as-
suming arguendo that a prima facie case was established, I
conclude that the Respondent has met its burden of establish-
ing that it would have refused to promote Garcia even if he
had not been the source of the Union™s information. Accord-
ingly, I find that the Respondent did not violate Section
8(a)(3) and (1) of the Act by refusing to promote Garcia to
a long-haul driver position.CONCLUSIONSOF
LAW1. The the Respondent, Sanitary Fill Company, is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. The Union, Sanitary Truck Drivers and Helpers Union,Local 350, International Brotherhood of Teamsters, is a labor
organization within the meaning of Section 2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices alleged in the complaint.ORDERThe complaint is dismissed in its entirety.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00159Fmt 0610Sfmt 0610D:\NLRB\324.016APPS10PsN: APPS10
